                                                                                  FILED
Case 1:19-cr-00186-LO Document 22 Filed 06/17/19 Page 1 of 9!N
                                                             PageID#  62
                                                               OPEN COURT



                                                                             M I7
                                                                        CLEFK. U S.
                                                                           A' rX '

                       IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA

                                   ALEXANDRIA DIVISION


 UNITED STATES OF AMERICA


               V.                                   Case No. I:19-CR-I86


 ROBERT MUTUA MULI,

               Defendant.



                                   STATEMENT OF FACTS


        The United States and the defendant, ROBERT MUTUA MULI (hereinafter,"the

defendant"), agree that at trial, the United States would have proven the following facts beyond a

 reasonable doubt with admissible and credible evidence:

        1.     From in or about April 2018 through in or about September 2018, in the Eastern

 District of Virginia and elsewhere, the defendant, ROBERT MUTUA MULI, did knowingly and

 intentionally combine, conspire, confederate, and agree with others known and unknown to

commit an offense against the United States, namely wire fraud, that is: having knowingly

devised a scheme to defraud or obtain money and property by means of materially false and

fraudulent pretenses, representations, and promises, and for the purpose ofexecuting such scheme

and artifice to defraud, knowingly transmit and cause to be transmitted by means of wire

communication in interstate and foreign commerce certain writings, signs, signals, pictures, and

sounds, in violation ofTitle 18, United States Code, Section 1343.

                                    Fraud Against Victim 1


        2.     On June 18, 2018, MULI opened a checking/money market business account

("Subject Account 1"), in the name of Rogram Home Improvement LLC at First Commonwealth

Bank.     Rogram Home Improvement is an Ohio-based limited liability company, and MULI is
Case 1:19-cr-00186-LO Document 22 Filed 06/17/19 Page 2 of 9 PageID# 63




its registrant, incorporator, and owner. MULI opened the account as the owner of Rogram

Home Improvement. At all times, MULI controlled Subject Account 1 and Rogram Home

Improvement.

       3.      In and between August 2018 and September 2018, Victim 1, a county govemment

in the Eastern District of Virginia, possessed an agreement with Dell Marketing LP ("Dell") to

purchase equipment to meet the computer hardware needs of Victim I's public schools. Dell

Employee I, Victim I's principal point of contact at Dell, provided contract administrator

services to Victim 1.

       4.      On August 6, 2018, Victim 1 received an email from an account falsely claiming

to be Dell Employee 1, requesting a change to the destination account for Victim 1 payments to

Dell. In fact, the email was from Co-conspirator 1, located in Kenya. The fraudulent

account's email address was closely similar to Dell Employee I's true email address.

Co-conspirator I's email included a Victim 1 Vendor Agreement with revised Automated

Clearing House ("ACH") information for Dell. The revised information changed the routing

number and account number to Subject Account 1, controlled by MULI, and the depository

institution name to First Commonwealth Bank. The revisions changed the email address for

 notices of payment to Co-conspirator I's fraudulent email account. The email also included a

 voided check issued by First Commonwealth Bank, which reflected Dell's true name and

address.


       5.      From about August 8, 2018 through about September 10, 2018, Victim 1 sent

twenty-eight ACH payments, totaling $1,345,423.20 to Subject Account 1 for county

govemment computing needs. The payments ranged from as low as $328.77 to as much as

$241,223.13. Each of these interstate wire transfers was in furtherance of the defendant's
Case 1:19-cr-00186-LO Document 22 Filed 06/17/19 Page 3 of 9 PageID# 64




fraudulent schemes and caused interstate wire transfers that began or ended in the Eastern District

of Virginia.

       6.        The below chart sets out all transactions over $10,000 for Subject Account 1,

controlled by MULI, between August 8, 2018 and September 5, 2018.

  Date                       Description                   Deposit        Withdrawal             Balance


 8/8/2018      Victim 1 Payment to Subject Account 1    $43,901.74                         $48,909.04


8/10/2018      Victim 1 Payment to Subject Account 1    $15,240.70                         $67,336.62
               Check 1006 to Rogram Home
8/10/2018      Improvement                                              $29,900.90         $37,435.72
               Check 1002 to Rogram Home
8/14/2018      Improvement                                              $32,690.90         $16,895.45


8/16/2018      Victim 1 Payment to Subject Account 1     $57,348.81                        $74,932.68
               Check 1007 to Rogram Home
8/16/2018      Improvement                                              $16,980.98         $57,951.70

8/17/2018      Victim 1 Payment to Subject Account 1     $76,699.68                        $134,651.38

8/17/2018      Victim 1 Payment to Subject Account 1     $124,913.99                       $259,565.37

8/20/2018      Victim 1 Payment to Subject Account 1     $34,810.00                        $286,383.44


8/20/2018      Victim 1 Payment to Subject Account 1     $241,223.13                       $527,606.57
               Check 1008 to Rogram Home
8/20/2018      Improvement                                              $39,440.00         $488,166.57
               Check 1014 to Rogram Home
8/20/2018      Improvement                                              $28,330.60         $450,915.00

8/21/2018      Victim 1 Payment to Subject Account 1     $53,764.99                        $504,679.99
8/21/2018      Check 1005 to MULI                                       $19,786.87         $484,893.12
               Check 1011 to Rogram Home
8/21/2018      Improvement LLC                                          $34,600.97         $450,292.15


8/23/2018      Victim 1 Payment to Subject Account 1     $43,618.50                        $498,700.51
Case 1:19-cr-00186-LO Document 22 Filed 06/17/19 Page 4 of 9 PageID# 65




8/23/2018   Victim 1 Payment to Subject Account 1    $118,050.00                       $616,750.51


8/24/2018   Victim 1 Payment to Subject Account 1    $228,590.00                       $836,840.51
            Check 1024 to Rogram Home
8/27/2018   Improvement                                             $42,973.70         $795,986.29

8/29/2018   Victim 1 Payment to Subject Account 1    $201,368.87                       $988,464.56
            Check 1028 to Rogram Home
8/29/2018   Improvement                                             $32,207.60         $956,256.96

 9/4/2018   Victim 1 Payment to Subject Account 1    $39,640.94                        $996,366.71
            Check 1030 to Co-conspirator Company
 9/4/2018   1                                                       $42,456.70         $953,910.01
            Check 1033 to Co-conspirator Company
 9/4/2018   1                                                       $40,300.00         $913,610.01
            Check 1038 to Co-conspirator Company
 9/4/2018   2                                                       $82,000.00         $831,610.01
            Check 1029 to Co-conspirator Company
 9/5/2018   1                                                       $62,600.90         $769,009.11
            Check 1036 to Rogram Home
 9/5/2018   Improvement                                             $42,230.00         $726,779.11
            Check 1039 to Rogram Home
 9/5/2018   Improvement                                             $32,900.00         $693,879.11

       7.       On August 1, 2018, Subject Account 1 had a balance of$207.30. From August 8,

2018 to September 30, 2018, Subject Account 1 reflects only two types of transactions: incoming

deposits from Victim 1, and outgoing checks withdrawals. A review of Subject Account 1, at all

times in the possession of MULl,shows Victim 1 deposited $1,345,423.20 in payments into

Subject Account 1 from about August 8, 2018 through about September 10, 2018. Victim 1 was

the sole source of income for Subject Account 1. From about August 10, 2018 through about

September 5, 2018, MULl withdrew $614,042.39 via checks to various entities including:

                a. MULl received $28,707.84;
Case 1:19-cr-00186-LO Document 22 Filed 06/17/19 Page 5 of 9 PageID# 66




               b. Rogram Home Improvement, at all times under the control of MULI,received

                   $332,255.65;

               c. Co-conspirator Company 1, a company controlled by Co-conspirator 2,

                   received $145,357.60; and

               d. Co-conspirator Company 2, a company controlled by Co-conspirator 3,

                   received $82,000.00.

       8.      Upon receipt ofthese funds, MULI and Rogram Home Improvement LLC sent a

portion ofthis money to Kenya via international wire transfer. MULI also purchased and shipped

electronics equipment to Kenya, as a further means to transfer the profits of the scheme to

co-conspirators.

       9.      In executing this scheme, MULI intended a loss of $1,345,423.20 to Victim I.

Because certain funds were recovered before they could be spent or otherwise transferred. Victim

1 suffered an actual loss of $610,329.60.

                               Fraud Against the Citv of Detroit

       10.     On February 22,2018, MULI opened a business checking account("Subject

Account 2"), in the name ofRogram Home Improvement at Wells Fargo Bank. In the application

to open the account, MULI declared that he was the sole owner of Rogram Home Improvement.

       11.     Between May 2018 and July 2018,the City of Detroit possessed an agreement with

AECOM Great Lakes Inc. to meet the sales needs ofthe city.

       12.     On May 14, 2018 Co-conspirator I sent an email to the City of Detroit, from an

email account falsely claiming to be an AECOM Great Lakes employee, directing the City of

Detroit's Office of Contracting and Procurement to change the AECOM Great Lakes bank of
Case 1:19-cr-00186-LO Document 22 Filed 06/17/19 Page 6 of 9 PageID# 67




record to Wells Fargo, and directing payments to Subject Account 2, which was controlled at all

times by MULL The email account name matched the name of a former AECOM employee.
        13.    On May 25,2018, the City of Detroit made a $69,464.02 ACH payment to Subject
Account 2. On June 1, 2018, a second ACH payment of$699,802.83 was made to Subject
Account 2,


        14.    Of the funds transferred to Subject Account 2,$180,270.21 were used to make

purchases, used to execute international wire transfers or money transfers to various accounts,
including certain accounts in Kenya, or disbursed via checks to various entities including:
               a. $49,990.60 to Rogram Home Improvement, in a single transaction on May 25,
                   2018;and

               b. $74,527.90 to MULI,including a single transaction for $39,990.40 on June 6,
                  2018.

        15.    In executing this scheme, MULI intended a loss of$769,266.85 to the City of
Detroit. Because certain funds were recovered before they could be spent or otherwise
transferred, the City of Detroit suffered an actual loss of$130,154.42.

                            Fraud Against the Citv of Philadelphia

       16.     On or about November 24,2017, MULI opened a business checking account
("Subject Account 3"), in the name of Rogram Home Improvement at PNC Bank.
       17.    In May 2018,the City of Philadelphia Department of Finance possessed an
agreement with Dell to purchase equipment to meet the computer needs of the city government.
       18.    On May 16,2018,Co-conspirator I emailed the City ofPhiladelphia Department of
Finance,from an email account falsely claiming to be from the legitimate Dell representative,
requesting a change to the destination account for the City ofPhiladelphia Department of Finance
 Case 1:19-cr-00186-LO Document 22 Filed 06/17/19 Page 7 of 9 PageID# 68




 payments to Dell. The request included a City of Philadelphia Department ofFinance"ACH
 Vendor Enrollment and Change Form" with revised ACH information for Dell. The revised
 information changed the routing number and the account number to Subject Account 3,controlled
 by MULI,and the depository institution name to PNC Bank. The email from Co-conspirator 1
 also provided a voided check from Subject Account 3, which reflected Dell's true name and

 address.


        19.    On May 25, 2018, the City ofPhiladelphia Department ofFinance sent, via one
ACH payment,$230,858.24 to Subject Account 3, at all times in the possession of MULI and in
the name of Rogram Home Improvement, for city government computing needs.
       20.     In executing this scheme, MULI intended a loss of$230,858.24 to the City of
Philadelphia. Because certain funds were recovered before they could be spent or otherwise
transferred, the City of Philadelphia suffered no actual loss.

                              Fraud Against the State of Vermont

       21.     In April 2018, the State of Vermont possessed an agreement with Dell to purchase
equipment to meet the computer needs ofthe state government.
       22.     On April 27,2018,Co-conspirator 1 sent an email to the State of Vermont,from an
email account falsely claiming to be a Dell employee, requesting a change to the destination
account for the State of Vermont payments to Dell. The request included a State of Vermont
"ACH Vendor Enrollment and Change Form" with revised ACH information for Dell. The

revised information changed the routing number and the account number to Subject Account 3,
controlled by MULI,and the depository institution name to PNC Bank. The email from
Co-conspirator 1 also provided a voided check from Subject Account 3, which reflected Dell's true
name and address.
Case 1:19-cr-00186-LO Document 22 Filed 06/17/19 Page 8 of 9 PageID# 69




        23.     Between May 7, 2018 and June 25, 201 8, the State of Vermont sent, via ten ACH
 payments, $13,684.63 to Subject Account 3 for state government computing needs.
        24.     Ofthe funds transferred to Subject Account 3, $7,218.00 were used to make
purchases or to execute international wire transfers or money transfers to various accounts,
including certain accounts in Kenya.

        25.     In executing this scheme, MULl intended a loss of $13,684.63 to the State of
Vermont. Because certain funds were recovered before they could be spent or otherwise
transferred, the State of Vermont suffered an actual loss of $3,917.72.
        26.    This statement offacts includes those facts necessary to support the plea agreement
between the defendant and the United States. It does not include each and every fact known to the
defendant or to the United States, and it is not intended to be a full enumeration of all of the facts
surrounding the defendant's case.

        27.    The actions of the defendant, as recounted above, were in all respects knowing and
deliberate, and were not committed by mistake, accident, or other innocent reason.



                                              Respectfully submitted,

                                              G, ZacharyTerwilliger
                                              United States Attorney


Date:                                   By:
                                              Anthony iV^ariano
                                              Special /^stant United States Attorney
                                              Uzo Asonye
                                              Assistant United States Attorney
Case 1:19-cr-00186-LO Document 22 Filed 06/17/19 Page 9 of 9 PageID# 70


       After consulting with my attorney and pursuant to the plea agreement entered into this

day between the defendant, ROBERT MUTUA MULI, and the United States, 1 hereby stipulate
that the above Statement of Facts is true and accurate, and that had the matter proceeded to trial,
the United States would have proved the same beyond a ji^asonablpjdQubt.

Date: ^ ~
                                             ROBERT MUTUA MULI

       1 am Kevin Wilson, defendant's attorney.          I have carefully reviewed the above

Statement of Facts with him. To my knowledge, his decision to stipulate to these facts is an
informed and voluntary one.


Date: Uj(Tjf^                                Kevin Wilson, Esq.
                                             Attorney for ROBERT MUTUA MULI
